Case:18-19746-TBM Doc#:13 Filed:12/10/18                Entered:12/10/18 16:54:08 Page1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:
                                                              Case No. 18-19746-TBM
Glen Kay Pugh,
      Debtor                                                          (Chapter 7)

U.S. Bank National Association, as Trustee,           Honorable Judge Thomas B. McNamara
for Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2007-5H, its assignees
and/or successors, by and through its servicing
agent Nationstar Mortgage LLC d/b/a Mr.
Cooper,

v.

Glen Kay Pugh, Debtor; and Kevin P. Kubie,
Chapter 7 Trustee


MOTION FOR RELIEF FROM STAY PURSUANT TO 11 U.S.C. § 362(D)(1) AND (2) AS
IT RELATES TO THE PROPERTY LOCATED AT 5 DEL NORTE DRIVE, ROSWELL,
                             NM 88201


        Secured Creditor U.S. Bank National Association, as Trustee, for Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2007-5H (“Movant”), through its counsel, McCarthy
& Holthus, LLP, hereby moves (this “Motion”) the Court for an order terminating the automatic
stay under 11 U.S.C. § 362(a) of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq.
(the “Bankruptcy Code”), as to Movant so that it may proceed under applicable non-bankruptcy
law to enforce its rights and remedies against the real property located at 5 Del Norte Drive,
Roswell, NM 88201 (the “Property”).

                                           I.
                                    BACKGROUND FACTS

1.       Movant is a secured creditor of Debtor Glen Kay Pugh (the “Debtor”).

2.       The Debtor filed a Chapter 7 bankruptcy petition on November 8, 2018.

3.       Kevin P. Kubie (the “Trustee”) was appointed and is currently acting as the Chapter 7
         Trustee in the Debtor's bankruptcy case.

4.       The Property that is the subject of this Motion is improved by a single family residence
         located at 5 Del Norte Drive, Roswell, NM 88201 (the “Property”).


                                                  1
                                                                                    File No. CO-18-150445
                                                                Motion for Relief, Case No. 18-19746-TBM
Case:18-19746-TBM Doc#:13 Filed:12/10/18             Entered:12/10/18 16:54:08 Page2 of 5



5.    As set forth in the affidavit attached hereto as Exhibit “1” pursuant to L.B.R. 4001-
      1(a)(4)(E) and 4002-3(c), the Debtor is not in the military service.

A.    The Loan

6.    On or about December 12, 2006, the Debtor executed and delivered to Lehman Brothers
      Bank, FSB, A Federal Savings Bank (“Original Lender”) that certain Promissory Note in
      the principal sum of $103,000.00 (hereinafter, the “Note”). A true and correct copy of
      the Note is attached hereto as Exhibit “2”.

7.    In order to secure repayment of the Note, the Debtor executed in writing and delivered to
      Original Lender that certain Deed of Trust (the “First Deed of Trust”) pursuant to which
      the Debtor granted the Original Lender a first lien in the Property, as recorded December
      18, 2006, at Reception Number 284394 in the Office of the County Clerk and Recorder
      of Chaves County, New Mexico. A true and correct copy of the First Deed of Trust is
      attached hereto as Exhibit “3”.The Property is more particularly described in Exhibit
      “3,” together with all the structures and improvements thereon.

8.    Movant is the successor-in-interest to the Original Lender, is the holder of the Promissory
      Note, and is the beneficiary of the Deed of Trust. Attached hereto as Exhibit “4” is a
      true and correct copy of the Assignment of Deed of Trust dated on or about March 28,
      2018.

9.    Debtor executed a promissory note secured by a mortgage or deed of trust. The
      promissory note is either made payable to Creditor or has been duly indorsed. Creditor,
      directly or through an agent, has possession of the promissory note. Creditor is the
      original mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

10.   Attached are redacted copies of any documents that support the claim, such as promissory
      notes, purchase order, invoices, itemized statements of running accounts, contracts,
      judgments, mortgages, and security agreements in support of right to seek a lift of the
      automatic stay and foreclose if necessary.

11.   Because of the above-described default, Movant exercised its right and option to declare
      the entire principal balance of the Note immediately due and payable in full, and to
      foreclose the First Deed of Trust.

12.   After giving credit for all payments and just offsets, the Debtor owe(s) Movant the
      following: unpaid principal balance in the amount of $90,787.31, plus accrued interest as
      of November 14, 2018 in the amount of $12,676.96, plus escrow advance in the amount
      of $2,364.63, plus corporate advances in the amount of $3,236.20, plus Movant’s
      attorney fees, tax, costs and expenses incurred herein in the amount of $931.00.

B.    The Value of the Property

13.   Movant recently obtained a Broker Price Opinion of the Property completed by Lou
      Angelos with FavoriteAgent.com Premier Properties (the “Appraiser”). As of November
      29, 2018, the Appraiser determined that the as-is value of the Property was $79,000.00.
                                               2
                                                                                  File No. CO-18-150445
                                                              Motion for Relief, Case No. 18-19746-TBM
Case:18-19746-TBM Doc#:13 Filed:12/10/18                Entered:12/10/18 16:54:08 Page3 of 5



14.    The Debtor has little or no equity on the Property when the encumbrances, potential
       foreclosure fees and costs, and potential costs of resale are combined, as summarized
       below:

       Name                            Obligation                       Amount

       Value of the Property           As per Broker Price              $79,000.00
                                       Opinion

       Movant                          First Deed of Trust              -$109,996.10

       Equity Deficit:                                                  -$30,996.10




                                                 II.
                                           LEGAL ANALYSIS

       Pursuant to 11 U.S.C. § 362(d)(1) and (2), Movant requests that the Court terminate the
automatic stay provision of 11 U.S.C. § 362(a) to allow it to exercise any and all of its non-
bankruptcy rights in and to the Property, including but not limited to, commencing or completing
the non-judicial foreclosure of it’s lien on the property.

A.     The Automatic Stay Must be Terminated under 11 U.S.C. § 362(d)(2) as to Movant
       because the Debtor has no Equity in the Property and the Property is not Necessary
       to an Effective Reorganization

       1.      The First Element of 11 U.S.C. § 362(d)(2) is Satisfied because the Debtor
               does not have Equity in the Property.

        11 U.S.C. § 362(d)(2) “instructs the Court to grant relief from stay if, (i) the Debtor does
not have any equity in the property, and (ii) if such property is not necessary to an effective
reorganization.” In re Gunnison Center Apartments, 320 B.R. at 401. The Debtor has the
burden of proving that the property is “necessary to an effective reorganization.” Id. at 402.
Even if the property is the sole asset of the Debtor, that alone is not sufficient to deny a motion
for stay relief. Id.

        Based upon the Broker Price Opinion, it is clear the indebtedness owed by the Debtor to
Movant is greater than the value of the Property. Thus, neither the Debtor nor the bankruptcy
estate have equity in the Property and 11 U.S.C. § 362(d)(2)(i) has been satisfied.

       2.      The Second Element of 11 U.S.C. § 362(d)(2) is Satisfied because the
               Property is not Necessary for Reorganization

         The second element of 11 U.S.C. § 362(d)(2) is also satisfied for the simple reason that
this is a Chapter 7 proceeding, not a Chapter 11 or Chapter 13 proceeding. Accordingly, the

                                                  3
                                                                                     File No. CO-18-150445
                                                                 Motion for Relief, Case No. 18-19746-TBM
Case:18-19746-TBM Doc#:13 Filed:12/10/18                Entered:12/10/18 16:54:08 Page4 of 5



Debtor is not attempting to reorganize, but is instead liquidating assets and seeking a discharge
of debt. Therefore, the property is not necessary to reorganization and the second element under
11 U.S.C. § 362(d)(2) is satisfied.

       Movant has satisfied the second element for stay relief under Section 362(a)(2) and the
Court must immediately terminate the automatic stay as to Movant to allow it to exercise its non-
bankruptcy rights and remedies against the Property.

B.     Relief from the Automatic Stay is Warranted Under 11 U.S.C. § 362(d)(1) for Lack
       of Adequate Protection

Section 362(d)(1) provides as follows:

       On request of a party in interest and after notice and a hearing, the court shall grant relief
       from the stay provided under subsection (a) of this section, such as by terminating,
       annulling, modifying, or conditioning such stay —

       (1) for cause, including the lack of adequate protection of an interest in property of such
           party in interest.

        The Bankruptcy Code does not define “cause” within the meaning of the statute and this
must be determined on a case by case basis. See In re Jewett, 146 B.R. 250, 251 (9th Cir. BAP
1992) (“the question of whether cause exists for relief from the automatic stay must be
determined on a case by case basis in the bankruptcy court's discretion.”). However, 11 U.S.C.
§ 362(d)(1) specifically identifies lack of adequate protection as “cause” for relief from the
automatic stay. See Sun Valley Ranches, Inc. v. Equitable Life Assurance Society of the United
States (In re Sun Valley Ranches, Inc.), 823 f.2d 1373, 1375 (9th cir. 1987). According to the
Debtor's own schedules, the value of the Property is substantially lower than the amount owing
to Movant.

        Therefore, it is undisputed that Movant’s interest in the Property is not adequately
protected, justifying immediate stay relief under 11 U.S.C. § 362(d)(1).

///
///
///
///
///




                                                  4
                                                                                     File No. CO-18-150445
                                                                 Motion for Relief, Case No. 18-19746-TBM
Case:18-19746-TBM Doc#:13 Filed:12/10/18             Entered:12/10/18 16:54:08 Page5 of 5




                                             III.
                                         CONCLUSION

        WHEREFORE, for the forgoing reasons, Movant respectfully requests that the Court
enter an Order terminating the automatic stay under 11 U.S.C. § 362(a) of the Bankruptcy Code
as to Movant to allow it to proceed with its non-bankruptcy remedies against the Property, and
provide Movant any further relief the Court deems just and appropriate.


Dated this 10th day of December, 2018.

                                               McCarthy & Holthus, LLP


                                           By: /s/ Ilene Dell'Acqua
                                               Holly Shilliday, Esq. Atty. Reg. No. 24423
                                               Ilene Dell'Acqua, Esq. Atty. Reg. No. 31755
                                               7700 E. Arapahoe Road, Ste. 230
                                               Centennial, CO 80112
                                               Telephone: (877) 369-6122
                                               E-mail: idellacqua@mccarthyholthus.com

                                               Attorneys for U.S. Bank National Association,
                                               as Trustee, for Lehman XS Trust Mortgage
                                               Pass-Through Certificates, Series 2007-5H, its
                                               assignees and/or successors, by and through its
                                               servicing agent Nationstar Mortgage LLC d/b/a
                                               Mr. Cooper




                                               5
                                                                                 File No. CO-18-150445
                                                             Motion for Relief, Case No. 18-19746-TBM
